Citation Nr: 1140244	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  06-04 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for pes planus of the right foot, to include as secondary to the service-connected left foot disability. 

2.  Entitlement to service connection for degenerative joint disease of the right knee, to include as secondary to the service-connected left foot disability. 

3.  Entitlement to service connection for a left chronic knee disability, to include as secondary to the service-connected left foot disability. 

4.  Entitlement to service connection for degenerative joint disease of the lumbosacral spine, to include as secondary to the service-connected left foot disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the claims.  

The Board remanded the claims in February 2009, August 2009 and September 2010 for additional development and to address due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Pes planus of the right foot was not incurred in or aggravated by service and is not proximately due to or the result of the Veteran's service-connected left foot disability. 

2.  Degenerative joint disease of the right knee was not incurred in service, was not manifest within one year of the Veteran's discharge from service, and is not proximately due to or the result of the Veteran's service-connected left foot disability.

3.  A left chronic knee disability was not incurred in service, was not manifest within one year of the Veteran's discharge from service, and is not proximately due to or the result of the Veteran's service-connected left foot disability.

4.  Degenerative joint disease of the lumbosacral spine was not incurred in service, was not manifest within one year of the Veteran's discharge from service, and is not proximately due to or the result of the Veteran's service-connected left foot disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for pes planus of the right foot, to include as secondary to the service-connected left foot disability, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011). 

2.  The criteria for service connection for degenerative joint disease of the right knee, to include as secondary to the service-connected left foot disability, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011). 

3.  The criteria for service connection for a left chronic knee disability, to include as secondary to the service-connected left foot disability, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011). 

4.  The criteria for service connection for degenerative joint disease of the lumbosacral spine, to include as secondary to the service-connected left foot disability, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic disorders, such as arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For purposes of service connection pursuant to § 1110, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the Veteran later complains about.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations expressly provide that the term "noted" signifies "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b) (2011).  A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1). 

To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006). 

The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

On the other hand, if a pre-existing disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case 38 U.S.C.A. § 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

If the Veteran has a condition that pre-existed military service, the issue becomes whether the disease or injury was aggravated during service.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 C.F.R. 3.306(b) (2011); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The law further provides that the burden of showing a pre-existing disease or disorder was not aggravated during service is an onerous one that lies with the government.  See, e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a) (2011).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310(b).  In cases of aggravation of a Veteran's nonservice-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322. 

38 C.F.R. § 3.310 was amended during the course of this appeal.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the decision in Allen, which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  The amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the Veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks entitlement to service connection for disorders of his right foot, bilateral knees, and back as secondary to his service-connected left foot pes planus with hallux valgus and pes planto valgus.  He contends that his left foot disability has resulted in an abnormal gait pattern, which in turn has caused overcompensation with a shifting of weight, all of which has resulted in excessive wear on his right foot, bilateral knees and spine.  See statements in support of claim dated June 2005, July 2005, August 2005 and July 2006; September 2007 VA Form 9.  

The Veteran's service treatment records reveal that at the time of his enlistment, clinical evaluation of the Veteran's feet was abnormal as the examiner noted second degree asymptomatic pes planus.  The Veteran was found qualified for enlistment.  See October 1965 report of medical examination.  Although service treatment records document complaints in July 1966 related to pes planus, these complaints and subsequent findings were made in relation to the Veteran's left foot.  The service treatment records are devoid of reference to any problems with the Veteran's right foot, bilateral knees, and/or back.  At the time of his discharge from service, clinical evaluation of the Veteran's feet, lower extremities and spine was normal and there were no notations made in relation to his right foot, bilateral knees and/or back.  See October 1969 report of medical examination.  

Other pertinent evidence in this case is comprised of letters from two private medical providers and several VA compensation and pension (C&P) examination reports.  

The Board notes at this juncture that in its most recent remand of record, it determined that the VA examinations conducted to date, to include addendum opinions provided in October 2009 and January 2010, were inadequate.  See September 2010 remand.  It had previously commented on the adequacy of the VA examinations of record in two other prior remands.  More specifically, in a February 2009 remand, the Board determined that a February 2006 VA examiner had failed to comment on whether the Veteran's diagnosed right foot pes planus existed prior to service and, if so, was aggravated by service or by the service-connected left foot disorder, and had failed to provide specific diagnoses related to the Veteran's bilateral knees and/or back.  In an August 2009 remand, the Board determined that an April 2009 VA examiner failed to provide an opinion as to whether the Veteran's right foot disorder had been aggravated by his left foot disability, failed to provide an adequate opinion regarding whether the Veteran's back disorder was secondary to his left foot disability, and provided a speculative opinion regarding the relationship between the Veteran's bilateral knee disorders and his left foot disability.  

In light of the foregoing, the Board will discuss the findings related to the Veteran's right foot, bilateral knees and back noted on those occasions, but will not include the opinions provided therein that were previously determined to be inadequate.  

In a July 2005 letter, the Veteran's chiropractor, E.E.S., reported that x-ray analysis of the lumbar spine and pelvis revealed a moderate levoscoliosis with the apex being at L2.  There was also a misalignment of the pelvis and the ilium had rotated internal 13 millimeters, which was a significant amount.  It was E.E.S.'s opinion that the scoliosis and the pelvic rotation have caused an unstable situation, which has resulted in increased pressure and strain on the right knee and foot.  

In an August 2005 letter, Dr. D.A.A., an orthopedist, reported in pertinent part that the Veteran's right knee had been hurting him off and on for a number of years with prolonged activity, bending, kneeling and going up hills.  The Veteran was not having symptoms of internal derangement to the right knee, but did have pain, which seemed to be somewhat more on the medial side.  Examination revealed flexible flatfeet, a right tendo-Achilles, and subtle tenderness over the medial joint line of the right knee.  The impression was right knee x-rays show early narrowing of the medial joint space.  Dr. A. indicated that he suspected the Veteran had medial compartment degenerative joint disease to the right knee and that MRI would be a consideration to evaluate the meniscus.  No opinion regarding the etiology of the Veteran's right knee disorder was provided.  

The Veteran underwent a VA C&P feet examination in February 2006, at which time the claims folder was available for review.  In pertinent part, the Veteran reported increased pain in his feet when having to climb towers; otherwise, he was able to spend some time in an office setting.  He also reported pain in the right arch, occasionally extending up to the medial malleolus.  The Veteran denied the use of any custom shoes or insoles but indicated he had recently begun purchasing more expensive shoes, which had been helpful.  He also denied any pain in the feet with non-weight bearing, but did report some increased pain along the medial aspects of the calves with prolonged sitting and then standing up.  The Veteran reported that his calves were stiff when he stood up and that he had some immediate pain in the feet and knees with standing, which would get better but then get worse with prolonged standing.  He indicated that the pain was now worse in the right foot than in the left foot, a change from before, and rated it on average on a level three to five out of ten.  The Veteran denied any swelling, erythema and/or warmth but reported fatigability and lack of endurance.  

With regard to the low back, the Veteran stated that this began to cause him some pain approximately 15 to 20 years prior.  He reported some stiffness in the lumbar spine and, on average, rated his pain at a level three to four out of ten.  The Veteran also reported weakness, tenderness and fatigue but denied any lack of endurance, spasm, or incapacitating episodes.  Precipitating factors included heavy lifting, shoveling, bending, using a pick, or prolonged sitting.  Alleviating favors included rest and buying good shoes.  Seeing a chiropractor for his low back and feet had been helpful and he also reported taking Aleve.  

With regard to his knees, the Veteran reported that his condition began to be problematic approximately 10 to 15 years prior without specific injury.  He indicated that the pain was worse in the right knee than in the left and rated his pain, on average, at a level two to three out of ten.  The Veteran reported weakness and stiffness in the knees but denied heat, redness, instability, locking, fatigue or lack of endurance.  Precipitating factors included prolonged standing, walking, and stiffness when sitting in a car for a long period of time or in his office chair.  Alleviating factors included moving around or lying down.  The Veteran indicated he had some relief from knee pain with the chiropractor and Aleve.  

Physical examination revealed that the Veteran was not using any assistive devices but did walk with a mild, right-sided limp with a shuffling gait.  Examinations specific to the Veteran's thoracic and lumbar spine, knees and feet were performed.  The examiner noted that x-ray of the lumbar spine dated February 2006 showed mild levo rotoscoliosis and minimal degenerative disease with anterior osteophyte formation but no disk narrowing or compression fracture, sclerosis of the posterior elements of L5/S1.  The feet showed mild pes planus, mild degenerative changes of the first metatarsophalangeal joint, bilaterally, left greater than right, with mild degenerative spurring of the tarsal bones on the right.  A bilateral knee x-ray revealed right knee minimal medial joint space narrowing, consistent with age.  The Veteran was diagnosed in pertinent part with right pes planus.  No diagnoses were provided in relation to the Veteran's knees and/or back.  As noted above, the Board has determined that this VA examination was inadequate.  See February 2009 and September 2010 remands.  

The Veteran underwent VA C&P feet, joints and spine examinations in April 2009, at which time his claims folder was reviewed.  The examiner reported on the findings in service treatment records and post-service medical evidence of record.  

In pertinent part, the Veteran reported that right foot pain began in approximately 2004 while he was climbing radio towers.  He was no longer wearing inserts at that time.  He returned to a chiropractor and began receiving back adjustments for both feet.  The Veteran reported right foot pain, fatigability and lack of endurance, all while standing, but denied swelling, heat, redness, stiffness, or weakness.  Pain, fatigability and lack of endurance were noted to be located on the outer arch area.  It was noted that the Veteran needed orthotic insert and a right sided brace.  Examination of the right foot revealed evidence of painful motion, tenderness and weakness but no swelling or instability.  Weight and non-weight bearing were normal and there was no forefoot or midfoot malalignment or pronation.  Gait was described as normal.  The x-rays of the Veteran's right foot taken in February 2006 were reported and the Veteran was diagnosed with right foot pes planus.  The examiner indicated that the right foot disorder existed prior to military service because it was listed on his induction exam as being present bilaterally.  The examiner determined that the evidence showed that the pre-existing condition was not aggravated by service because the discharge examination does not mention any foot disorder and his right foot did not become symptomatic after service until 2004.  The examiner also noted that the best results for his foot disorder have been chiropractic manipulation of his spine, which was felt better than podiatric inserts or orthotics.  

The Veteran reported that his left knee problem onset in 1985 while doing exercise stair stepping.  He indicated that he developed left knee pain concurrent with left ankle pain and went to a chiropractor for back adjustments, which helped his knee and foot.  The Veteran reported that his right knee problems onset in 2004 concurrent with his right foot problems.  Going to the chiropractor for back adjustments also helped his right knee and foot.  On physical examination, gait was described as normal and there was no evidence of abnormal weight bearing.  There was minimal bilateral knee tenderness located medially on the right and laterally on the left.  The x-ray of the bilateral knees taken in February 2006 was reported.  The Veteran was diagnosed with right and left knee strain.  The examiner was of the opinion that the knee disorders occurred years and decades after service with no continuing symptoms during those years such that it is less likely than not that the current knee symptoms are related to any service experience.  

The Veteran reported that back pain began in 1975.  He indicated that he had a back injury at that time while working in a saw mill, where he was employed from 1972 until 1984.  Physical examination revealed normal posture, head position and gait and no abnormal spinal curvatures.  The examiner reported the findings of the February 2006 x-ray and diagnosed the Veteran with lumbar strain.  He opined that the back disorder occurred years and decades after service with no continuing symptoms during those years such that it is less likely than not that the current back symptoms are related to any service experience.  

Pursuant to the most recent Board remand, the Veteran underwent VA C&P feet, joints and spine examinations in November 2010.  He reported that the date of onset of his right foot pes planus was 1966 and that after discharge his right side "blew up" and made him "almost lame."  This occurred in the late 1980s to early 1990s.  He was given custom inserts which provided mild, temporary help and made walking "bearable."  He then saw a chiropractor who manipulated his body so he did not have to wear insoles.  The Veteran reported right foot pain, swelling, stiffness and fatigability, all while standing and walking, and lack of endurance.  He denied heat and redness.  Pain and stiffness were located in the arches and medial malleolus and the swelling was located distal to the medial malleolus.  Physical examination of the right foot revealed painful motion, tenderness and weakness but no swelling or instability.  Non-weight bearing was normal but weight bearing revealed inward bowing that was not correctable with manipulation.  No forefoot or midfoot misalignment was noted but there was marked pronation.  The x-rays of the Veteran's right foot taken in February 2006 were reported and the Veteran was diagnosed with right foot pes planus.  

With regard to his knees, the Veteran reported the date of onset of his strain as being 1995, when he began having pain over the medial joint lines without trauma.  He also reported left knee surgery in 2009 for meniscal tear repair and debridement following a hit and run accident.  Physical examination revealed normal gait and no evidence of abnormal weight bearing.  The examiner reported the findings of the February 2006 bilateral knee x-rays.  The Veteran was diagnosed with bilateral knee strain.  

The Veteran reported that scoliosis of the lumbosacral spine onset in 1964, which was prior to service, when he was thrown from a horse in high school.  He reported injuring it again while working in a saw mill in 1969 when he twisted it wrong while moving heavy equipment.  The Veteran reported seeing a chiropractor on both occasions, which was helpful.  The examiner reported the February 2006 x-ray findings and following physical examination, diagnosed the Veteran with mild levo rotoscoliosis and minimal degenerative disease of the lumbar spine.  

It was the examiner's opinion that the Veteran's right foot pes planus and back and knee disorders were at least as likely as not permanently aggravated by left foot pes planus due to altered weight bearing and biomechanics of gait.  A December 2010 addendum indicates that the Veteran's claims folder was reviewed and that there was no change in the medical opinion.  

The RO determined that the November 2010 opinion was insufficient because it did not give a complete rationale.  The RO noted that although altered weight bearing and biomechanics of gait were sited, the opinion did not provide a complete rationale on the reasons it causes the aggravation and cited no medical studies/references/objective findings to support the statement.  The RO also noted that the January 2010 opinion was remanded by the Board because of an incomplete rationale, and that this opinion and the opinion provided in November 2010 by a nurse practitioner are in total opposition such that an orthopedic specialist was required to provide an opinion.  The specialist was instructed to review the opinions provided in January 2010 and November 2010 and provide an opinion that addressed the questions on the Board's September 2010 remand with complete rationale.  See February 2011 VA Form 21-6789.  

The Board notes that the January 2010 addendum opinion was determined to be inadequate because the examiner suggested that since the evidence did not demonstrate the Veteran's right foot to be aggravated by service, it was not aggravated by a left foot disability.  The Board noted that the issue was not aggravation during service, but any aggravation of the right foot pes planus condition by the service-connected left foot disability.  See September 2010 remand.  As such, the RO incorrectly identified the rationale employed by the January 2010 VA examiner as incomplete rather than as inadequate.  

A doctor of orthopedic surgery provided an opinion without examination of the Veteran in June 2011.  In pertinent part, he reported reviewing the entire claims folder and, in particular, the January 2010 and November 2010 opinions.  The specialist noted that the January 2010 examiner did not feel the Veteran's complaints of right foot pain, bilateral knee pain, and lumbar spine problems were aggravated by and brought to symptomatic state by the service-connected flatfoot condition in his left foot while the November 2010 examiner felt that it was at least as likely as not that his left foot pes planus did permanently aggravate the Veteran's lumbosacral spine condition, left and right knee problems, and the right foot problem, to a permanent level.  

After complete review of the entire medical record and claims folder, it was the examiner's medical-orthopedic surgical opinion that the right foot pes planus was not aggravated by the pre-existing service-connected pes planus of the left foot to a permanently aggravated condition.  The examiner determined that it is not at least as likely as not that the left [sic] foot was brought to permanent aggravation by the pre-existing left foot pes planus due to altered weight bearing and biomechanics of gait; that it was not at least as likely as not that the Veteran's bilateral knee pains and symptoms were permanently aggravated due to the altered weight bearing and biomechanics of gait secondary to his service-connected left foot pes planus; and that it was not as least as likely as not that the Veteran's lumbar spine condition was permanently aggravated by his pre-existing service-connected left foot pes planus due to altered weight bearing and biomechanics of gait.  

The rationale employed in support of these opinions was reported as follows: the most recent physical examination documented in the claims folder and VA medical record was that of November 4, 2010, at which time the nurse practitioner (NP) reported the left foot to have a hallux valgus and a first metatarsophalangeal angle of 24 degrees.  The Veteran was unable to walk on his toes secondary to pain and he was tender on the plantar surface of the first metatarsal head.  There was an inward bow of the left foot with weight bearing that the NP described as not being correctable.  There was marked pronation of the left foot with weight bearing.  The left heel was in 7 degrees of valgus and described as being not correctable.  The right foot was noted to have pain with ambulation or walking and the Veteran was unable to toe walk secondary to pain.  He was tender under the plantar and first metatarsal head and the foot was noted to inward bow or pronate with weight bearing.  The heel was also in 7 degrees of valgus.  The fat pad of the bottom of both feet was decreased and she described weight bearing medial to the first toe on the right foot and lined up with the great toe on the left foot.

With regard to the knees, the gait was stated to be within normal limits with range of motion from 0-130 degrees in both knees.  There was no pain in either knee with active or repetitive range of motion.  The menisci, patellar tendons, and bursas were all noted to be within normal limits.  The spine examination was noted to describe a stooped or kyphotic appearance with flattening of the lumbar spine area.  A scoliosis was noted.  There was spasm in the paraspinal muscles of the thoracolumbar spine area and that area was tender to the right and left and there was pain with motion both to the right and left.  However, this finding in the lumbar spine was not sufficiently severe to cause abnormal gait or an abnormal contour.  The thoracolumbar spine was noted to have flexion of 80 degrees, extension of 30 degrees, left flexion of 25 degrees, right flexion of 17 degrees, left rotation of 22 degrees and right rotation of 31 degrees.  There were no signs of nerve deficits in the legs described.  

X-ray films were noted and a film of the feet was described from February 7, 2006.  This showed mild degenerative joint disease in both feet, left more than right, primarily affecting the first metatarsophalangeal joint.  There was a small tarsal spur in the right foot.  There was mild pes planus of both feet.  X-ray films were taken of both knees with and without weight bearing on February 7, 2006.  These were also noted to have minimal narrowing of the medial joint space in the right knee on weight bearing, and the left knee to be within normal limits.  However, they did note a small calcification in the quadriceps tendon just above the patella in the left knee.  

The records indicate that the Veteran began employment in a saw mill in 1969 after his discharge from active duty.  He was required to be very active in the saw mill, including moving heavy equipment.  

On his entrance physical examination to active duty, and by examination of the orthopedic surgeon at Oak Knoll Naval Hospital, the Veteran was noted to have bilateral flexible flatfeet.  It is presumed that these were congenital and pre-existing.  It was noted that the left foot had become symptomatic with the prolonged walking on Treasure Island and he was treated for this while on active duty.  The Veteran did not make complaints of right foot discomfort or pain at that time or during his active duty service until he was discharged in 1969.  The records review shows that he was examined by a podiatrist, at which time he gave a history of doing exercises in 1985 and 1986 with a flare in the left foot pain.  He was given orthotic inserts for his shoes by a podiatrist.  At that time, the inserts or orthotics did not improve his foot symptoms and he sought treatment by a local chiropractor, who agreed the inserts were not helping and began spinal adjustments.  At that point, the Veteran continued to work and mentioned that after chiropractic treatment, his back and feet had improved.  

The Veteran then began noting pain in the right foot in 2004, 35 years after being discharged from active duty.  He was no longer wearing orthotics at that time.  He returned to see the chiropractor and received more spinal adjustments for his foot complaints.  He then noted that the pains were intermittent with remissions of the discomfort.  He resumed wearing inserts in his shoes (on an off and on basis) and wrapping of the ankle.  

There is no record in the claims folder of the Veteran having been hospitalized or having had surgery for right foot complaints.  There was a note in the record (progress note date July 12, 1993) that the Veteran was walking much more comfortably at that time and he was able to walk 12 miles recently.  The Veteran was seen by a private orthopedic surgeon in August 2005 who noted the Veteran as having bilateral flexible flatfeet with a tight left Achilles tendon and tenderness of the posterior tibial tendon and the talonavicular joint area of the left foot.  He noted the Veteran to have a left hallux rigidus of the first toe and recommended conservative treatment and noted that the orthotics prescribed by the podiatrist had not helped the Veteran's foot symptoms so he went to a chiropractor and discontinued the inserts.  The chiropractic treatment helped.  At the time of seeing the private orthopedic surgeon, the Veteran was wearing high ankle boots and said that this helped his feet a great deal.  

Based on these multiple evaluations of the Veteran's feet rating from his active duty time in the late 1960s up to the mid-2000s, it was the examiner's medical and orthopedic surgical opinion that the Veteran's right foot symptoms are more likely because of natural progression of the congenital deformity of flexible flatfoot and not related to his left foot service-connected disability.  Several examiners through the 1990s and the 2000s did not note that the Veteran was particularly limping or favoring his left foot to the extent that would aggravate the right foot.  Therefore, the examiner felt that it is not as likely as not that his right foot symptoms were permanently aggravated because of his pre-existing left foot service-connected disability, but are more likely to have been aggravated by a natural progression of the daily stresses of living that would normally have occurred in his life.  This is based on the prolonged clinical and medical experience of the examiner's practice as an orthopedic surgeon and the practice generally accepted in the community by orthopedic surgeons.

After a thorough and complete review of the claims folder and all of the medical information retained in the claims folder, the examiner felt it is more likely than not that the Veteran's knee symptoms are related to a normal degenerative arthritic condition in the knees than due to a "strain" of the knees.  Strain is a non-exact diagnosis unless the examiner can specifically mention a particular ligament or tendon that has been strained.  The chart review indicates that in reference to the right knee, there was onset of pain beginning in 1995 with insidious onset of pain in the medial aspect of the joint.  There was no injury or accident to the knee.  Chiropractic treatment helped the right knee and there had been improvement over about 5 years from 1995 to 2000.  The Veteran had similar complaints of pain in the left knee, however, there is an additional history that in 2009 he was involved in a hit and run motor vehicle accident.  He had surgery on the left knee for a medial meniscus repair and debridement and had initial good relief and overall improved symptoms in the left knee after surgery.  

Examinations of the knees have been within normal limits as recently as November 4, 2010.  X-ray films in 2006 had shown slight narrowing of the medial compartment in the right knee compared to the left knee and this narrowing is more likely due to degenerative arthritis than to any other cause.

There was no credible evidence in the medical record that the Veteran had symptoms of knee discomfort or was treated for knee discomfort while on active duty or in the subsequent 40 years until his motor vehicle accident in 2009.  The examiner felt it is not as likely as not that the Veteran's knee complaints are caused by permanent aggravation from altered gait and weight bearing status secondary to his left foot pes planus.  It is much more medically probable that his symptoms are due to the normal process of aging and degenerative arthritis.  The Veteran was able to work a fairly heavy job in the saw mill industry doing some lifting and physical activity without apparently complaining of knee discomfort.  It is much more likely that this normal process of aging and the normal stresses of usual work would have caused the onset of knee symptoms and subsequent arthritis than being aggravated by a pre-existing service-connected disability of the left foot even with "altered weight bearing."  The examiner felt this altered weight bearing would not rise to the level of causing knee symptoms.

The Veteran's previous x-rays have detailed spondylosis, which is a degenerative arthritis condition of the lumbar spine, and scoliosis.  Again, in a careful review of the entire medical record and that claims folder, there is no mention of spinal pathology noted during active duty or in the subsequent years.  The Veteran was seen and treated by a chiropractor even though he was complaining of foot pain at the time and not particularly for back pain.  

The record does indicate that at 20 years of age, in approximately 1964, the Veteran was thrown from a horse while in high school.  He had some back pain at that time and was treated by a chiropractor.  He improved.  This history was not noted on his enlistment physical examination and history and he did not complain of back pain at the time of enlistment.  No mention was made of his lumbar spine throughout his enlistment.  The next medical history is that in 1969, when he began working at a saw mill.  He was moving some heavy equipment and twisted his back with subsequent lumbar pain.  He was seen by a chiropractor and treated for 2 months and his symptoms improved.  The history noted in the chart on November 4, 2010 is that the Veteran mentioned his symptoms in the back had progressively worsened over time.  He had been noted by physical examination to have thoracolumbar paraspinal muscle spasm and to be tender in the right and left sides of the lumbar and thoracic spine.  However, the note was made that it was not sufficient to cause an abnormal gait or contour of the back.  The Veteran had some pain with motions of the back to the right and left, but the description of the degree of motion was within normal limits.  Again, the examiner felt it is not as likely as not that the Veteran's spine condition was brought on or permanently aggravated by limping or favoring the left service-connected pes planus foot during normal gait and weight bearing.  It is more likely medically that his symptoms in the lumbar spine are a normal process of aging and the scoliosis of the spine that would have been most likely developmental from the early teenage years.  These are frequently asymptomatic until an older age when a combination of activity and weight of the patient would begin to cause some symptoms in the back.  The examiner thought it is more likely that the Veteran's thoracolumbar spine symptoms are due to a normal process of aging, slight increased body weight, and biomechanical use of the back combined with improper body posture techniques during work and probably a lack of long-term exercise program to protect and condition the back.  

There was no mention made during his active duty or immediate afterward that he had complaints of spine pain.  

The examiner noted that he personally reviewed the entire medical chart, records, and claims folder and these opinions were made as an experienced orthopedic surgeon with some 42 years in orthopedic surgery.  It is not as likely as not that the Veteran's complaints of bilateral knee pain, thoracolumbar spine pain, and right foot pain are a result of a permanent aggravation because of his left foot service-connected pes planus and the subsequent abnormal gait and weight bearing due to that.  It is much more medically probable that his symptoms are a natural progression of the stresses of life on these mechanical structures due to a combination of genetics, physical weight, and certain occupations of work.  The examiner based this opinion on his medical experience and on generally accepted practice standards of orthopedic surgeons across the United States.  He was not aware of any specific medical literature which would support these comments as these comments are more related to how the routine daily activities of living and a patient's genetic or congenital status would be affected by the normal stresses of living and occupation over the years.  

The Board finds that the evidence of record does not support any of the Veteran's claims on a direct basis.  

As an initial matter, the Board notes that the Veteran has reported on the date of onset of his bilateral knee and back disorders on several occasions.  In regards to his back, at the time of the most recent VA examination (November 2010), the Veteran indicated that he injured his back prior to service in 1964, when he was thrown from a horse in high school, and reinjured it in 1969.  On other occasions, however, the Veteran reported the onset of his problem as 1986 and 1975.  See February 2006 VA examination (approximately 15 to 20 years prior (20 years prior to 2006 is 1986)); April 2009 VA examination (back pain began in 1975 while working at a saw mill).  In regards to his knees, at the time of the November 2010 VA examination, the Veteran reported date of onset of his strain as being 1995.  In February 2006, however, he reported that his knee condition began approximately 10 to 15 years prior (15 years prior to 2006 is 1991); and in April 2009, he reported that his left knee problem began in 1985 and that his right knee problem began in 2004.  While the Board finds that the Veteran is competent to report when his back and knees problems began, it does not find his assertions credible.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau, 492 F.3d at 1372.  

The Veteran does not contend, however, that he has current disabilities involving either his back or knees as a result of service.  Rather, he has asserted throughout the appeals process that his back and knee problems are related to his service-connected left foot disability.  Irrespective of the foregoing, the Board notes that direct service connection for his back and knee disorders is not warranted as the Veteran's service treatment records are devoid of reference to complaint of, or treatment for, any problems related to his back and/or knees, the Veteran has not reported continuity of symptomatology since his 1969 discharge (again, as noted above, the Veteran has made differing assertions as to when his problems began), and the April 2009 VA examiner determined that the Veteran's knee and back disorders occurred years and decades after service with no continuing symptoms during those years such that it is less likely than not that the current knee symptoms are related to any service experience.  In light of the foregoing, service connection for disorders of the back and knees as directly related to service must be denied.  38 C.F.R. § 3.303.  The Board also notes that there is no evidence of arthritis in the bilateral knees and/or back within one year of the Veteran's discharge.  38 C.F.R. §§ 3.307, 3.309.  

With regard to the Veteran's right foot, the Board finds that the presumption of soundness does not attach in this case. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b)(1).  This is so because at the time of an enlistment examination, clinical evaluation of the Veteran's feet was abnormal and the examiner noted second degree asymptomatic pes planus.  See October 1965 report of medical examination.  As such, the Board finds that right foot pes planus was a pre-existing condition. 

As the presumption of soundness does not apply, the evidence must establish that aggravation of the Veteran's right foot pes planus occurred during service.  As stated above, 38 U.S.C.A. § 1153 contains a presumption of aggravation when it is shown that a pre-existing disorder underwent an increase in disability during service.  Here, the record does not demonstrate that the Veteran's pre-existing right foot pes planus underwent an increase in severity during service.  The service treatment records are devoid of reference to complaint of, or treatment for, right foot problems, to include pes planus, though they do reflect treatment for the Veteran's left foot.  In addition, at the time of the Veteran's discharge from service, clinical evaluation of the Veteran's feet was normal and there were no notations made in relation to his right foot.  See October 1969 report of medical examination.  

In addition, the post-service medical evidence does not support a finding that the Veteran's right foot pes planus was aggravated during service.  The Veteran sought private treatment for his left foot, but not his right, in the early 1990s.  See records from Dr. D.B.  Moreover, the very fact that the Veteran has sought service connection for right foot pes planus on a secondary, rather than on a direct, basis, supports a finding (arguably conceded to be the Veteran) that his pre-existing right foot pes planus was not aggravated in service, but rather afterwards.  

The Board notes that as he did with his back and bilateral knee problems, the Veteran has offered differing dates for the onset of his right foot problem.  At the time of the April 2009 VA examination, he indicated that his right foot pain began in approximately 2004 while he was climbing radio towers.  At the time of the November 2010 VA examination, the Veteran reported that the date of onset of his right foot pes planus was 1966 and that he suffered worsening symptoms after discharge in the late 1980s to early 1990s.  The Veteran's assertions as to the onset of his right foot problems are competent, but not credible.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 471; see also Jandreau, 492 F.3d at 1372.  

In addition to the foregoing, the April 2009 VA examiner indicated that the right foot disorder existed prior to military service because it was listed on his induction exam as being present bilaterally and determined that the evidence showed that the pre-existing condition was not aggravated by service because the discharge examination does not mention any foot disorder and his right foot did not become symptomatic after service until 2004, as reported by the Veteran.  

Based on the evidence as a whole, the Board finds that the Veteran's right foot pes planus was not aggravated during service.  Accordingly, service connection for right foot pes planus is not warranted on a direct basis and the claim must be denied. 

The evidence of record also does not support any of the Veteran's claims on a secondary basis.  There are two adequate opinions of record.  To summarize, the November 2010 opinion provided by the nurse practitioner was that the Veteran's right foot pes planus and back and knee disorders, diagnosed as mild levo rotoscoliosis and minimal degenerative disease of the lumbar spine and bilateral knee strain, respectively, were at least as likely as not permanently aggravated by left foot pes planus due to altered weight bearing and biomechanics of gait.  See also December 2010 addendum.  The June 2011 opinion provided by the orthopedic surgeon was that it is not as likely as not that the Veteran's complaints of bilateral knee pain, thoracolumbar spine pain, and right foot pain are a result of a permanent aggravation because of his left foot service-connected pes planus and the subsequent abnormal gait and weight bearing due to that.  The June 2011 VA examiner provided a lengthy rationale, which will not be repeated here, in determining it is much more medically probable that the Veteran's symptoms involving his bilateral knees, back and right foot are a natural progression of the stresses of life on these mechanical structures due to a combination of genetics, physical weight, and certain occupations of work.  

The opinion provided in November 2010 by the VA nurse practitioner is not afforded any probative value.  This is so not because she is a nurse practitioner rather than a specialist, as alluded to by the RO in obtaining the June 2011 opinion from the orthopedic surgeon, see Cox v. Nicholson, 20 Vet. App. 563, 569 (2007), but rather because she hinged her rationale for the opinion provided on a finding that left foot pes planus had resulted in altered weight bearing and biomechanics of gait.  Although the Board acknowledges that physical examination of the Veteran at the time of the February 2006 VA examination (performed by the same examiner as in November 2010) revealed that he walked with a mild, right-sided limp with a shuffling gait, and that examination in November 2010 revealed inward bowing on weight bearing, there was no finding of abnormal gait at the time of the November 2010 VA examination or a previous examination.  See April 2009 VA examination report (normal weight and non-weight bearing; no forefoot or midfoot malalignment or pronation; normal gait); November 2010 VA examination report (right foot non-weight bearing normal; no forefoot or midfoot misalignment; normal gait).  For these reasons, the November 2010 is afforded no probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  

This leaves the June 2011 opinion, which is against a finding of service connection for disorders of the right foot, bilateral knees and/or back on a secondary basis.  The Board finds this opinion to be of high probative value because the examiner provided a well-reasoned rationale supported by objective evidence located in the claims folder.  Id.  In addition, the Board notes that the Veteran's chiropractor indicated that it was his opinion that the Veteran's scoliosis and pelvic rotation have resulted in increased pressure and strain on the right knee and foot.  See July 2005 letter from E.E.S.  In other words, this private medical provider has linked the Veteran's right foot and right knee disorders to a back disorder and the rotation noted on x-ray of his pelvic bone, not to his left foot disorder.  

In the absence of evidence that the Veteran's right foot, bilateral knees and/or back disorders are proximately due to or the result of his service-connected left foot disability, service connection on a secondary basis is not warranted and the claims must be denied.  38 C.F.R. § 3.310.  

The Board also notes at this juncture that the June 2011 VA examiner indicated that right foot pes planus was presumed to be congenital.  Congenital or developmental defects are not considered diseases or injuries for VA compensation purposes.  See 38 C.F.R. § 3.303(c), 4.9 (2011); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  In addition to the foregoing reasons, service connection for right foot pes planus is also not warranted on this basis.  

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was initially provided to the Veteran in a December 2005 letter.  Additional notice was subsequently provided in a March 2006 letter and August 2007 statement of the case.  The claims were readjudicated in a March 2008 supplemental statement of the case (SSOC).  Accordingly, the duty to notify has been fulfilled.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that the issuance of a fully compliant notification followed by readjudication of the claim, such as an SSOC, is sufficient to cure a timing defect). 

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met, as the Veteran's service, VA and private treatment records have been associated with the claims folder and he was afforded an appropriate VA examination in connection with his claims, as instructed in the Board's September 2010 remand.  As such, the RO/AMC substantially complied with the Board's most recent remand.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.


ORDER

Service connection for pes planus of the right foot, to include as secondary to the service-connected left foot disability, is denied. 

Service connection for degenerative joint disease of the right knee, to include as secondary to the service-connected left foot disability, is denied. 

Service connection for a left chronic knee disability, to include as secondary to the service-connected left foot disability, is denied. 

Service connection for degenerative joint disease of the lumbosacral spine, to include as secondary to the service-connected left foot disability, is denied. 


____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


